Exhibit 10.8

CHANGE IN CONTROL AGREEMENT


This Agreement (“Agreement”) is made and entered into as of the 16th day of
January, 2008 between United Security Bancshares (“Bancshares”), and Rhodee
Braa, an individual residing in the state of California (hereinafter referred to
as “Executive”).


WITNESSETH:


WHEREAS, it is in the best interests of Bancshares and the Executive for
Bancshares to provide Executive with severance compensation in the event there
is a change in control of Bancshares or its wholly-owned subsidiary United
Security Bank (“Bank”).


NOW, THEREFORE, in consideration of the premises and of the mutual covenants and
conditions herein contained, the parties hereto, intending to be legally bound,
do hereby agree as follows:


1. SEVERANCE PAYMENT


In the event of a Change of Control as defined herein, Executive shall be paid a
severance amount (“Severance Payment”) equal to the sum of (i) twelve months of
Executive’s base salary that is in effect at the time immediately preceding the
Change in Control and (ii) the amount of the bonus paid to Executive by
Bancshares for the preceding calendar year. Such lump sum payment shall be paid
to Executive within 10 days of the time of the consummation of the Change in
Control.


Bancshares and the Executive acknowledge that there may limitations on the
deductibility by Bancshares for the Severance Payment made to Executive for
federal income tax purposes under section 280G of the Internal Revenue Code of
1986, as amended (“Code”), and regulations promulgated thereunder.
Notwithstanding anything to the contrary, the Severance Payment set forth in the
prior paragraph of this Section 1 shall be limited to such amount that results
in the greatest amount of the Severance Payment that is deductible by Bancshares
for federal income tax purposes after taking into account all other compensation
payments to or for the benefit of the Executive that are included in determining
the deductibility of such payments under Section 280G of the Code and
regulations promulgated thereunder. In the event that prior to the application
of the first paragraph of this Section 1, all other compensation payments to or
for the benefit of Employee results in the limitation of the deductibility of
such payments under Section 280G or any successor to Section 280G of the Code,
then no payment shall be made pursuant this Agreement.


This Agreement shall not be terminated by the voluntary or involuntary
dissolution of Bancshares or the Bank, however in the event proceedings for
liquidation of Bank are commenced by regulatory authorities, this Agreement and
all rights and benefits hereunder shall terminate.


For purposes of this Agreement, a change in control (“Change in Control”) shall
mean the earliest occurrence of one of the following events:


A. A Change In Ownership of Bancshares or the Bank.


A change in ownership of Bancshares or the Bank occurs on the date that any
person (or group of persons) acquires ownership of stock of Bancshares or the
Bank that, together with stock held by such person or group, constitutes more
than fifty percent (50%) of the total fair market value or total voting power of
the stock of Bancshares or the Bank, respectively.
 

--------------------------------------------------------------------------------




B. A Change in Effective Control of Bancshares or the Bank.


A change in effective control of Bancshares or the Bank occurs on the date that:


1. Any person (or group of persons) acquires (or has acquired during the twelve
(12) month period ending on the date of the most recent acquisition by such
person or persons) ownership of stock of Bancshares or the Bank possessing
thirty-five percent (35%) or more of the total voting power of the stock of
Bancshares or the Bank, respectively; or


2. A majority of members of Bancshares’ or Bank’s Board is replaced during any
twelve (12) month period by directors whose appointment or election is not
endorsed by a majority of the members of Bancshares’ or the Bank’s Board,
respectively prior to the date of the appointment or election.


C. A Change in Ownership of a Substantial Portion of Bancshares’ or the Bank’s
Assets.


A change in the ownership of a substantial portion of Bancshares' or the Bank’s
assets occurs on the date that any person (or group of persons) acquires (or has
acquired during the twelve (12) month period ending on the date of the most
recent acquisition by such person or persons) assets from Bancshares or the
Bank, respectively that have a total gross fair market value equal to, or more
than, forty percent (40%) of the total gross fair market value of all of the
assets of Bancshares or the Bank, respectively immediately prior to such
acquisition or acquisitions.


For the purpose of this Agreement, transfers of the outstanding voting
securities of Bancshares or the Bank made on account of deaths or gifts,
transfers between family members, former spouses or transfers to a qualified
retirement plan maintained by the Bancshares or the Bank shall not be considered
in determining whether there has been a Change in Control.


2. TERM OF AGREEMENT


This Agreement shall be for a term of five (5) years from the date first above
stated ("Termination Date"). Such Termination Date may be amended or extended by
written agreement of the parties. This Agreement shall apply to any Change in
Control that is (i) consummated prior to the Termination Date provided that
Executive is employed by Bank at the date of public announcement of the Change
of Control or (ii) consummated at any time within one (1) year after the
Termination Date, in the event Executive's employment is terminated without
cause by Bancshares or the Bank prior to the Termination Date and such
termination is within twelve (12) months prior to the date of consummation of a
Change in Control that was announced within six (6) months before or after the
date of Executive's termination of employment with Bancshares or the Bank.
 

--------------------------------------------------------------------------------




3. APPLICABLE LAW


This Agreement is made and entered into in the State of California and the laws
of the State of California shall govern the validity and interpretation hereof,
and the performance of the parties hereto and their respective duties and
obligations hereunder, except to the extent that the provisions of federal law
supersede California law.


4. ENTIRE AGREEMENT


This Agreement contains the entire agreement of the parties and it supersedes
any and all other agreements, either oral or in writing, between Executive and
Bancshares or the Bank. Each party to this Agreement acknowledges that no
representations, inducements, promises, or agreements, oral or otherwise, have
been made by any party, or anyone acting on behalf of any party, which are not
embodied herein, and that no other agreement, statement, or promise not
contained in this Agreement shall be valid or binding. This Agreement may not be
modified or amended by oral agreement, but only by an agreement in writing
signed by Bancshares and Executive.


5. SECTION 409A OF THE CODE


This Agreement shall at all times be administered in compliance with the
requirements of §409A of the Code and any and all regulations thereunder,
including such regulations as may be promulgated after the effective date of
this Agreement.


6. UNFUNDED AGREEMENT FOR ERISA PURPOSES. This Agreement shall be unfunded for
tax purposes and for purposes of Title I of the Employee Retirement Income
Security Act of 1974 (“ERISA”), as amended from time to time.
 

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

        UNITED SECURITY BANCSHARES  
   
   
  By:  /s/ Dennis R. Woods  

--------------------------------------------------------------------------------

Dennis R. Woods, Chairman

 

        EXECUTIVE  
   
   
       /s/ Rhodlee A. Braa  

--------------------------------------------------------------------------------

Rhodlee Braa


--------------------------------------------------------------------------------


 